DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Rejection of Claim(s) 31-49 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Wilding (US 5304487) has been modified in light of applicants arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilding in view of Pourahmadi (US 6440725).
Regarding claim 31, Wilding teaches a fluid handling analytical device comprising a first bioprocessing chamber, wherein the first bioprocessing chamber includes a first solid support, and wherein the first solid support (26, 28 or 380) is configured to filter debris from cell lysate; a second bioprocessing chamber, wherein the second bioprocessing chamber includes a second solid support, and wherein the second solid support (40) is configured to reversibly bind nucleic acids; a plurality of fluid channels in fluid communication with the first and second bioprocessing chambers (refer to Figures 1 and 3); one or more reagent reservoirs, wherein the one or more reagent reservoirs (16b) are in fluid communication with one or more of the first and second bioprocessing chambers.  

In addition, it has been held in the courts that changes in size or mere scaling up or down would not establish patentability in a claim to an old device. 
It would have been obvious to one having ordinary skill in the art to modify the device of Wilding where the first or the second bioprocessing chambers has a fluid volume with or without the solid support of at least about 1 ml in order to process the sample with the desired volume.
  Pourahmadi teaches a fluid manipulation cartridge comprising a cartridge having the first or the second bioprocessing chambers has a fluid volume with or without the solid support of at least about 1 ml.  (Refer to Col. 10, Lines 40-50)

Regarding claim 32, at least one of the first or the second bioprocessing chambers has a fluid volume with or without the solid support of more than 1 ml. (Refer to Col. 6, Lines 21-31)
Regarding claim 33, at least one of the first or the second bioprocessing chambers has a fluid volume with or without the solid support of the between about 1ml and about 250 ml. (Refer to Col. 6, Lines 21-31)
Regarding claim 34, at least one of the first or the second bioprocessing chambers has a fluid volume with or without the solid support of the between about 4ml and about 250 ml.  (Refer to Col. 6, Lines 21-31)
Regarding claim 35, at least one of the first or the second bioprocessing chambers has a fluid volume with or without the solid support of the between about 4ml and about 50ml. (Refer to Col. 6, Lines 21-31)
Regarding claim 36, at least one of the first or the second bioprocessing chambers has a fluid volume with or without the solid support of the between about 50ml and about 100ml. (Refer to Col. 6, Lines 21-31)
Regarding claim 37, at least one of the first or the second bioprocessing chambers has a fluid volume with or without the solid support of the between about 100ml and about 250ml. (Refer to Col. 6, Lines 21-31)

Regarding claims 39-40, the first solid support is a cell lysate clarification filter. (Refer to Col. 6, Lines 41-50)
Regarding claim 41, the second solid support comprises a solid phase extraction disk, cassette or filter.
Regarding claim 42, the filter comprises an anion exchange membrane or a silica membrane. (Refer to Col. 6, Lines 41-50)
Regarding claim 44, the second solid support comprises a plurality of beads.  (Refer to Col. 7, Lines 4-7)
Regarding claim 44, a third bioprocessing chamber, wherein the third bioprocessing chamber includes a third solid support, and wherein the third solid support is configured to separate cells from cell culture media.  (Refer to Figures 1 and 3)
Regarding claim 45, the third solid support is a cell separation filter (separation region).
Regarding claim 46, a fourth bioprocessing chamber, wherein the fourth bioprocessing chamber includes a fourth solid support, and wherein the fourth solid support is configured to capture nucleic acids eluted from the second solid support.  (Refer to Figures 1 and 3)  (Refer to Col. 10, Lines 38-42)
Regarding claim 47, the fourth solid support is a precipitation filter. (Refer to Col. 10, Lines 38-42)

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798